DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

 Claim Objections
Claims 7, 8, 10, and 11 are objected to because of the following informalities: Claims 7, 8, and 10 depend on cancelled claim 4.  For the purpose of further examination, these claims are presumed to be dependent on claim 1. 
In claim 11, line 17, “and” should be deleted and replaced by a comma --,--.  Also in line 17, --is--  should be inserted between “extension” and “positioned”.  In line 18, a comma --,--  should be inserted between “shape” and “and”.  In lines 18  and 19, “assuming” should be deleted and replaced by –assumes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (4,425,908). Simon discloses, at least in figures 1-4 and 13 and col. 5, line 58 to col. 7, line 12; a device usable for treatment of an aneurysm within a patient's vasculature, comprising: a self-expanding resilient permeable shell (16) having a proximal end, a distal end, a distal hub (14), and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments (20) having a braided structure (when the filaments are overlapped, according to col. 6, lines 37-45), wherein the plurality of filaments are secured by the distal hub, wherein a distal region (defined by ends 22)  of at least some of the plurality of filaments extend beyond the distal hub of the permeability shell is unraveled and form an extension (deemed to be distal of the shell) having a generally circular shape (in cross-section) when expanded, wherein a distal end of each of the at least some of the plurality of filaments that extend beyond the distal hub define a perimeter of the generally circular shape, wherein the permeable shell has a radially constrained elongated state configured for delivery within a microcatheter (a standard catheter, according to col. 7, line 67 to col. 8, line 1) and has an expanded state with a globular, axially shortened configuration relative to the radially constrained state, the permeable shell having a plurality of openings formed between .
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molgaard-Nielsen et al. (4,619,246). Molgaard-Nielsen et al. disclose, at least in figures 1 and 4 and col. 2, line 53 to col. 3, line 44; a device usable for treatment of an aneurysm within a patient's vasculature, comprising: a self-expanding resilient permeable shell (1) having a proximal end, a distal end, a distal hub (4), and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments (2, 5, and 6) having a braided structure, wherein the plurality of filaments are secured by the distal hub, wherein a distal region (defined by legs 6)  of at least some of the plurality of filaments extend beyond the distal hub of the permeability shell is unraveled and form an extension having a generally circular shape (in cross-section) when expanded, wherein a distal end of each of the at least some of the plurality of filaments that extend beyond the distal hub define a perimeter of the generally circular shape, wherein the permeable shell has a radially constrained elongated state configured for delivery within a microcatheter (an inserting catheter, according to col. 3, line 15) and has an expanded .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (4,425,908) in view of Aboytes et al. (9,855,051). Simon discloses the invention substantially as claimed, but does not explicitly disclose that the elongate resilient filaments of the permeable shell include drawn filled tubes, or wherein the elongate resilient filaments of the permeable shell include nitinoi wires and drawn filled tubes. Aboytes et al. teach, at least in col. 52, lines 12-34; a device, wherein elongate resilient filaments of a braid or mesh may include drawn filled tubes, or w/herein the elongate resilient filaments include nitinoi wires and drawn filled tubes. If would have .

Allowable Subject Matter
Claims 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a method for treating a cerebral aneurysm, comprising, inter alia, the steps of: providing an implant structure comprising: a self-expanding resilient permeable shell having a proximal end, a distal end, and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments having a braided structure, wherein the plurality of filaments are secured at the distal end thereof, wherein a distal region of at least some of the plurality of filaments extend beyond the distal end of the permeability shell and form an extension having a generally circular shape when expanded; wherein the permeable shell has a radially constrained elongated state configured for delivery within a microcatheter and has an expanded state with a globular, axially shortened configuration relative to the radially constrained state, the permeable shell having a plurality of openings formed between the braided filaments, and wherein the implant is deployed within the cerebral aneurysm, wherein the proximal end of the implant is positioned near a neck of the cerebral aneurysm, the extension is positioned in the cerebral aneurysm near a dome of the cerebral aneurysm .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments with respect to claims 1-3, 7-10, and 24 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forber (5,925,060), Ken et al. (RE42,758), Khairkhahan et al. (8,323,309), Levy et al. (8,926,681), Becking (9,039,726), Molaei et al. (10,004,511) teach devices including permeable shells and/or extensions.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771